Exhibit 10.3
 
INDEPENDENT CONTRACTOR AGREEMENT – CASH COMPENATION
 


This Agreement is entered into as of the 1st day of January 2013, between STW
Resources Holding Corp. (“the Company”) and D. Grant Seabolt, Jr., d/b/a Seabolt
Law Group (“the Contractor”).


1.  
Independent Contractor.  Subject to the terms and conditions of this Agreement,
the Company hereby engages the Contractor as an independent contractor to
perform the services set forth herein, and the Contractor hereby accepts such
engagement.



2.  
Duties and Compensation.  The Contractor’s duties will be serving as Company
Secretary and Outside General Counsel of the Company, which may be amended in
writing from time to time by the Contractor and agreed to by the Company, and
which, collectively, are hereby incorporated by reference.  Contractor’s cash
compensation shall be six thousand two hundred and fifty dollars ($6,250.00) per
month.  During the term of this Agreement, Contractor’s compensation may be
revised by the Company’s Board of Directors, with Audit Committee input, based
on changed circumstances.



3.  
Expenses.  During the term of this Agreement, the Contractor shall bill and the
Company shall reimburse the Contractor for all reasonable and approved
out-of-pocket expenses which are incurred in connection with the performance of
the duties hereunder. Notwithstanding the foregoing, expenses for the time spend
by Consultant in traveling to and from Company facilities shall not be
reimbursable.



4.  
Confidentiality. The Contractor acknowledges that during the engagement he will
have access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records and specifications owned or
licensed by the Company and/or used by the Company in connection with the
operation of its business including, without limitation, the Company’s business
and product processes, methods, customer lists, accounts and procedures.  The
Contractor agrees that he will not disclose any of the aforesaid, directly or
indirectly, or use any of them in any manner, either during the term of this
Agreement or at any time thereafter, except as required in the course of this
engagement with the Company.  All files, records, documents, blueprints,
specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company, whether prepared by the Contractor or otherwise coming into his
possession, shall remain the exclusive property of the Company.  The Contractor
shall not retain any copies of the foregoing without the Company’s prior written
permission.  Upon the expiration or earlier termination of this Agreement, or
whenever requested by the Company, the Contractor shall immediately deliver to
the Company all such files, records, documents, specifications, information, and
other items in his possession or under his control.



5.  
Conflicts of Interest; Non-hire Provision.  The Contractor represents that he is
free to enter into this Agreement and that this engagement does not violate the
terms of any agreement between the Contractor and any third party.  Further, the
Contractor, in rendering his duties shall not utilize any invention, discovery,
development, improvement, innovation, or trade secret in which he does not have
a proprietary interest.  During the term of this agreement, the Contractor shall
devote as much of his productive time, energy and abilities to the performance
of his duties hereunder as is necessary to perform the required duties in a
timely and productive manner.  The Contractor is expressly free to perform
services for other parties while performing services for the Company.



6.  
Merger.  This Agreement shall not be terminated by the merger or consolidation
of the Company into or with any other entity.



7.  
Term and Termination.  This engagement shall commence as of 01/01/2013 and
terminate 06/30/2013.  The Company may terminate this Agreement at any time by
60 days’ written notice to the Contractor.


 
-1-

--------------------------------------------------------------------------------

 
 
8.  
Independent Contractor.  This Agreement shall not render the Contractor an
employee, partner, agent of, or joint venturer with the Company for any
purpose.  The Contractor is and will remain an independent contractor in his
relationship to the Company.  The Company shall not be responsible for
withholding taxes with respect to the Contractor’s compensation hereunder.  The
Contractor shall have no claim against the Company hereunder or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind.



9.  
Successors and Assigns.  All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and assigns.



10.  
Choice of Law.  The laws of the state of Texas shall govern the validity of this
Agreement, the construction of its terms and the interpretation of the rights
and duties of the parties hereto.



11.  
Arbitration. The parties to this Agreement may engage in mediation or
arbitration conducted by and pursuant to the Commercial Arbitration Rules of the
American Arbitration Association and conducted in Dallas County, Texas to
resolve any dispute that arises with regard to its terms or enforcement, but
they are not obliged to do so. Any dispute with regard to the terms of this
Agreement or with regard to enforcement of this Agreement which is not resolved
by mediation or arbitration shall be resolved in the state district courts of
Dallas County, Texas and pursuant to the laws of the State of Texas. With regard
to any such dispute or enforcement of this Agreement, the prevailing party in
any arbitration or action filed in court shall be entitled to an award of
reasonable attorney fees and costs.



12.  
Headings. Section headings are not to be considered a part of this Agreement and
are not intended to be a full and accurate description of the contents hereof.



13.  
Waiver.  Waiver by one party hereto of breach of any provision of this Agreement
by the other shall not operate or be construed as a continuing waiver.



14.  
Assignment.  The Contractor shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.



15.  
Notices.  Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested.  If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service.  If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given five days after deposit thereof in the United States
mail addressed to the party to whom such notice, demand or other communication
is to be given as follows:



If to the Contractor:                             5307 E. Mockingbird Lane, 5th
FL
Dallas, TX 75206


If to the Company:                               STW Resources, Holding Corp.
619 West Texas Avenue
Suite 126
Midland, Texas  79701


Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.


16.  
Modification or Amendment.  No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 
 
-2-

--------------------------------------------------------------------------------

 

17.  
Entire Understanding.  This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.



18.  
Unenforceability of Provisions.  If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.



IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.  The parties hereto agree that facsimile
signatures shall be as effective as if originals.


STW Resources Holding
Corp.                                                                           Seabolt
Law Group


By:  /s/ Stanley T.
Weiner                                                                           By: 
/s/ D. Grant Seabolt, Jr.
Stanley T. Weiner
Its: CEO and
President                                                                                 D.
Grant Seabolt, Jr.


Date Signed:
03/07/2013                                                                             
Date Signed: 03/07/2013